Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (06/03/2022) has been entered. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

3.	The two (2) Information Disclosure Statements (IDS) submitted on date (05/27/2022) are in compliance with the provisions of 37 CFR 1.97, being approved and recorded on file. 

        Acknowledgements

4.       The undersigned would like to thank Applicant’s representative Vinay Sathe (R. No. 55,595) for the new list of amendments provided, clearly stated remarks and observations.

4.1.	Upon new entry, claims (1 -4, 6, 7, 9 -12, 15 -28) remain pending for examination of which (1, 25 -27) are the four (4) parallel running independent claims on record. Claims (5, 8, 13 and 14) were previously canceled, and claim (28) newly added. 

4.2.	A new set of amendments has been filed after an issued Notice of Allowance. No new matter introduced in the filing. 

              Notice of Allowance

5.       The examiner undersigned considers that the application has been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -4, 6, 7, 9 -12 and 15 -28) appears as following;

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    The four (4) parallel running Independent claims on record (1, 25, 26 and 27), are drawn to a video data codec, employing a particular prediction algorithm technique, for maintaining one of more prediction tables, 
wherein arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; 
wherein updating the table based on motion information derived for the current block, where at least one motion candidate of the checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first block,
wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list;
wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked".
and wherein each table includes a set of motion candidates and each motion candidate is associated with corresponding motion information, such AMVP mode, symmetric motion vector difference (SMVD) coding, and where only partial of MVDs (such as only signaled MVD for one reference picture list and derived from another reference picture list). 

7.2.    The below group of Prior art (PA) presented on record (Section 8), and specifically the combination of [Kohn/Karczewicz] fails to fairly disclose and/or suggest the specificities of the above prediction technique/construction (section 7.1), that combined with the rest of the feature/steps involved in the cited prediction process, having no analogous in the Art at the time the invention was made/filed, and therefore is/are to be considered a novelty.

7.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

       					     Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, considered pertinent to applicant's disclosure:

8.1. Patent documentation:

US 9,918,102 B2		Kohn; et al.		H04N19/513; H04N19/51; H04N19/176;
US 10,021,414 B2		Seregin; et al.	H04N19/70; H04N19/55; H04N19/52; 
US 10,284,869 B2		Han; et al.		H04N19/55; H04N19/176; H04N19/433; 
US 10,560,718 B2		Lee; et al.		H04N19/56; H04N19/122; H04N19/51; 
US 11,134,244 B2		Zhang; Li et al.	H04N19/70; H04N19/139; H04N19/96; 
US 11,146,786 B2		Zhang; Li et al.	H04N19/70; H04N19/176; H04N19/52; 
US 11,245,892 B2		Zhang; Li et al.	H04N19/70; H04N19/176; H04N19/52; 

8.2. Non-Patent Literature (NPLs, recorded on file):

_ Enhanced AMVP Mechanism Based Adaptive Motion Search for Fast HEVC Coding; 2014.
_ Motion vector prediction methods considering prediction continuity in HEVC; 2016.
_ Hardware-friendly Advanced Motion Vector Predictor for hevc; 2018.
_ Library-USPTO search query; 2022.

         CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.